Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                    INFORMATIONAL NOTICE TO APPLICANT
2.	Applicant is notified that the above-identified application contains the deficiencies noted below. Applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).
The item(s) indicated below are also required and should be submitted with any reply to this notice to avoid further processing delays.
 A properly executed inventor's oath or declaration has not been received for the following inventor(s):
Guodao Chen
Jianhong Qin


  Reason for Allowance
3.	Regarding claims 1-8, the prior art fails to teach or suggest an intermediate node for adjusting a bandwidth of a transmission channel in flexible Ethernet (flxeE), wherein the intermediate node communicates with an upstream node and a downstream node via FlexE interfaces respectively, the intermediate node is located between the 
send second indication information to the downstream node to instruct the downstream node to switch from a second primary receiving slot table to the second secondary receiving slot table, and after switching to the second secondary sending slot table, receive fourth indication information from the upstream node, wherein the fourth indication information is used to instruct the intermediate node to switch from a first primary receiving slot table to a first secondary receiving slot table, wherein a bandwidth indicated by the first secondary receiving slot table is greater than a bandwidth indicated by the first primary receiving slot table; and switch from the first primary receiving slot table to the first secondary receiving slot table, in combination with other limitations, as specified in the independent claim 1. 
Regarding claims 11-16, the prior art fails to teach or suggest a system for adjusting a bandwidth of a transmission channel in flexible Ethernet (FlexE ), the system is configured to successively increase the bandwidth of the downstream node, the intermediate node and the upstream node based on a direction reverse to flow direction of a service along the transmission channel, in combination with other limitations, as specified in the independent claim 11. 
Regarding claims 17-20, the prior art fails to teach or suggest a system for adjusting a bandwidth of a transmission channel in flexible Ethernet (FlexE ), the system is configured to successively decrease the bandwidth of the upstream node, the intermediate node and the downstream node based on a flow direction of a service 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465